Keefe, Judge:
The merchandise the subject of reappraisement consists of certain balsa wood lifesavers entered and appraised at the invoice prices less nondutiable charges of freight and consular fee. The customs broker subsequently discovered that the non-dutiable charges were not included in the price of the merchandise and so notified the appraiser who advised an appeal to this court.
At the trial it was agreed between the parties hereto that the merchandise consisted of balsa wood lifesavers and that the correct dutiable value is .$112, plus $74.90, plus $2.50, or a total of $189.40.
In view of stipulation of counsel I hold that the export value of the merchandise herein is U. S. $36,815 per 1,000 feet, net, there being no higher foreign value.
Judgment will therefore be entered in favor of the Government.